NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0373n.06

                                        Case No. 21-1392

                          UNITED STATES COURT OF APPEALS
                                                                                       FILED
                               FOR THE SIXTH CIRCUIT                             Sep 14, 2022
                                                                             DEBORAH S. HUNT, Clerk

                                                    )
CHRYSTAL ROBINSON,
                                                    )
       Plaintiff-Appellant,                         )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
v.                                                  )
                                                            THE EASTERN DISTRICT OF
                                                    )
QUICKEN LOANS, LLC, f/k/a Quicken                   )       MICHIGAN
Loans, Inc.,                                        )
       Defendant-Appellee.                          )                                    OPINION
                                                    )



Before: CLAY, DONALD, and NALBANDIAN, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Plaintiff Chrystal Robinson, an African

American woman, was terminated from her role as a business analyst with Defendant Quicken

Loans, Inc. (“Quicken Loans”).1 Asserting that her treatment and eventual termination were based

on her race and sex, Robinson brought claims against Quicken Loans under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. After a period of discovery, Quicken Loans filed a

motion for summary judgment. The district court granted summary judgment in favor of Quicken

Loans, finding that Robinson failed to establish a prima facie case of discrimination on her race or

gender discrimination claims and that she failed to establish a prima facie case of retaliation. For

the reasons that follow, we AFFIRM the district court’s grant of summary judgment.




1
  Quicken Loans, LLC changed its name to Rocket Mortgage, LLC on July 31, 2021. To be
consistent, we refer to Appellees as Quicken Loans.
No. 21-1392, Robinson v. Quicken Loans, LLC


                   I. FACTUAL AND PROCEDURAL BACKGROUND

       In addressing Quicken Loans’ motion for summary judgment, the district court accurately

and concisely summarized the parties’ legal positions and the evidence offered in support of, and

against, a grant of summary judgment. In its opinion and order, the district court summarized the

relevant information as follows:

       Plaintiff Chrystal Robinson is an African American female. She graduated with
       honors from Warren Mott High School in 2010 and went on to obtain a dual degree
       in Business Management and Computer Information Systems in 2015.
       In October of 2014, [Robinson] began her employment with Defendant Quicken
       Loans as an intern. Quicken Loans designed its internship program to be a
       stepping-stone into regular placement within the organization. The company
       therefore encouraged its interns, including [Robinson], to explore different
       departments and roles during their internship so they could identify the full-time
       positions they were interested in joining upon graduation. Consistent with this
       program, [Robinson] spent her internship working as an executive administrative
       assistant but was given flexibility to shadow those working in several other roles.
       She determined the business analyst role “was the one that [she] was being pulled
       to most” and joined Quicken Loans full time as a business analyst in May of 2015.
       (See ECF No. 17, Defendant’s Motion, 2; ECF No. 22-1, Plaintiff’s Deposition,
       26:4-15; 27:5-22.)
       When [Robinson] first started as a business analyst, she reported directly to the
       director of the department, Keith Elder. Those in the technology department were
       frequently moved around, however, and [Robinson] was transferred to a team called
       Web Core. Members of Web Core answered to Bridget Schiefer, the team leader.
       [Robinson] was familiar with Schiefer, who is also an African American female,
       from her time as an intern. The two had never worked together but had previously
       gotten along very well. [Robinson] testified at her deposition that she and Schiefer
       shared common ideas and participated in Quicken Loans’ women empowerment
       and fitness group together. It was a “positive relationship.” (ECF No. 22-1,
       Plaintiff’s Deposition, 52:2, 53:2-13.) According to Schiefer, she and [Robinson]
       frequently met to discuss women empowerment activities and work. (ECF No. 17,
       Defendant’s Motion, 2.) Despite the initial positive relationship, tensions quickly
       rose between the two once [Robinson] joined Web Core.
       [Robinson] testified that Schiefer told her she was opposed to allowing [Robinson]
       to join her team and reported her displeasure to the director when she found out
       about [Robinson]’s transfer. (ECF No. 22, Plaintiff’s Response, 2.) The transfer
       nevertheless went through, and [Robinson] joined Web Core as the team’s business
       analyst in October 2016. [Robinson] states there was immediate tension between
       herself and Schiefer though she did not know why. (Id. at 2-3.) Eventually, both

                                              -2-
No. 21-1392, Robinson v. Quicken Loans, LLC


      [Robinson] and Schiefer individually reached out to Keith Elder, the director of the
      department, to discuss the problems that existed between the two. The director sat
      down with the two women to help them find middle ground and began assigning
      [Robinson] tasks from virtual teams to lessen her interactions with Schiefer. This
      worked for a while, and the interactions between the two stopped completely when
      Schiefer left for maternity leave. (Id. at 3.)
      According to [Robinson], the team did very well while Schiefer was gone due in
      part to [Robinson]’s increased responsibility during Schiefer’s absence. (ECF No.
      22-1, Plaintiff’s Deposition, 63:5-17.) But when Schiefer returned, [Robinson]
      alleges she and others perceived her to be “negative and angry” and [Robinson]
      claims she “got the brunt of things.” (Id. at 60:25-61:3.) At her deposition,
      [Robinson] speculated that Schiefer may have felt threatened by [Robinson]’s
      performance during her absence and feared [Robinson] would replace her. When
      asked how that related to her claims of discrimination, [Robinson] testified as
      follows:
          Q: How is that related to your race?
          A: Because she’s a black woman and professional situation, and I am, too.
          And people often compare each other when you’re black. . . . [T]here’s often
          a – there can only be one, type of mentality. . . .
          Q: Okay. So do you believe that it was related to your sex that she treated
          you this way?
          A: No. I don’t – no, I don’t know. I don’t know why. I’m basing
          assumptions. Do I believe it’s because of my sex? I could see that. I was
          the only woman on the team, yeah, maybe.
          Q: She was also a female; correct?
          A: Yeah. But she also was and very much like me. I’m one of those females
          who participate well in dominantly male conversations. So like, there can’t
          be two of us, you know. I’m just guessing, right? I’m just being facetious
          a little bit. . . . I think I checked a bunch of boxes she didn’t want
          checked. . . . Age, of my race, and my – me being a woman. I do believe
          that in – because I know Bridget is very big on, like, pushing women up
          inside of I.T. So I’m very hesitant to say sex.

      (Id. at 63:21-65:11.)

      [Quicken Loans] presents an alternative view of this time period through deposition
      testimony and a sworn statement by Schiefer. She states [Robinson] confided in
      her that she was unhappy as a business analyst and she hoped to find another career
      path at Quicken Loans. (ECF No. 17, Defendant’s Motion, 3.). This unhappiness,
      [Quicken Loans] argues, affected [Robinson]’s attitude and job performance. She
      “struggled to make it into the office and work full workdays, her follow-through on
      projects waned, and she became combative and unreceptive to any type of
      feedback.” (Id. at 3.). Consistent with this argument, [Quicken Loans] attaches

                                               -3-
No. 21-1392, Robinson v. Quicken Loans, LLC


      [Robinson]’s 2017 annual review that notes she “achieves expectations” but
      suggested she “work on [her] tone and body language.” (ECF No. 17-4.)
      In early 2018, Schiefer gave [Robinson] a decreased workload so she would have
      more time to shadow others and explore different positions within the company.
      [Robinson], however, never applied or interviewed for any other position within
      Quicken Loans. (ECF No. 17, Defendant’s Motion, 4.) Thereafter, [Quicken
      Loans] argues, “[Robinson’s] attendance remained spotty; at times she simply did
      not show for work without notice [and] [s]ome teammates ceased working with
      [Plaintiff] because she was unreliable.” (ECF No. 17-2, Declaration of Bridget
      Schiefer, ¶14.) Schiefer documented many of [Robinson]’s unexcused absences
      and late arrivals in [Robinson]’s electronic drive. (See ECF No. 17-5.)
      In May of 2018, [Robinson] was given a verbal warning based upon the substandard
      quality of her work and her failure to complete assigned tasks. Schiefer followed-
      up on the warning with an email to [Robinson] that summarized the issues
      discussed, cited several specific examples of times when [Robinson] failed to meet
      expectations, and identified actions to be taken and resources available to
      [Robinson] to assist her with improving her job performance. (See id.) According
      to [Quicken Loans], [Robinson] did not agree with the verbal warning and met with
      her team relations specialist in an attempt to have it removed. She did not allege
      any discrimination during this meeting. (See ECF No. 17, Defendant’s Motion, 4.)
      Shortly thereafter, in [Robinson]’s 2018 mid-year review, Schiefer rated
      [Robinson] as “needs improvement” and encouraged her to “be mindful of [her]
      tone.” (ECF No. 17-6.) Similarly, another Quicken Loans employee wrote
      “[Robinson’s] attitude and demeanor [have] improved, but her work output still
      struggles greatly and the team does not know what they can rely on her for.” (Id.)
      On August 31, 2018, [Robinson] was given a second warning, this time in writing
      and signed by Joe Brach as team leader. This warning emphasized the need for
      immediate improvement and described several instances since [Robinson]’s verbal
      warning where [Robinson]’s performance and behavior had not met expectations.
      (See ECF No. 17-8.)
      Schiefer alleges she continued to try to help [Robinson] after she was issued the
      written warning. (ECF No. 17, Defendant’s Motion, 5.) Believing that a change of
      scenery might improve [Robinson]’s performance, she endorsed [Robinson] for a
      transfer to another team in October of 2018. (Id. at 5-6.) On October 16, Schiefer
      and Joe Brach met with [Robinson] to discuss her transition to the new team.
      According to Schiefer’s notes from that meeting, Brach pointed out to [Robinson]
      that she had been coming in late and leaving early even though employees were
      expected to work full eight-hour days. (See ECF No. 17-5.) [Quicken Loans] states
      “[Robinson] acknowledged the message, left the meeting, went back to her desk for
      about 10 minutes, and then left early” having only worked approximately seven
      hours that day. (ECF No. 17, Defendant’s Motion, 6.) Thereafter, Schiefer




                                            -4-
No. 21-1392, Robinson v. Quicken Loans, LLC


       recommended termination and [Robinson]’s employment was terminated on
       October 19, 2018.

R. 24, Opinion & Order, PageID# 463-68.

       Shortly after her termination, Robinson filed a charge of discrimination with the EEOC.

On October 24, 2019, Robinson sued Quicken Loans in the Eastern District of Michigan.

Robinson alleged that Quicken Loans created a hostile workplace environment and that her

discharge constituted race and gender discrimination, and retaliation, in violation of Title VII.

Further, Robinson claimed that Quicken Loans created a retaliatory hostile workplace

environment, also in violation of Title VII. Robinson also asserted claims under Michigan’s Elliot-

Larsen Civil Rights Act (ELCRA), but on November 1, 2019, the district court dismissed all of

Robinson’s state law claims without prejudice.

       Following discovery, Quicken Loans moved for summary judgment on all of Robinson’s

remaining claims, and the district court granted the motion in full.2 In granting the motion, the

district court concluded Robinson failed to present direct evidence of discrimination and that she

failed to establish a prima facie case of race or sex discrimination using circumstantial evidence.

The district court also determined that Quicken Loans articulated a legitimate, nondiscriminatory

reason for terminating Robinson, and that Robinson failed to present evidence demonstrating that

Quicken Loans’ stated reasons were pretextual. Finally, the court concluded that Robinson failed

to state a prima facie case on both her retaliation and hostile workplace claims. Robinson timely

appeals from the district court’s grant of summary judgment on all of her claims.




2
 While Quicken Loans’ motion for summary judgment states plainly that its motion pertains to all
of Robinson’s remaining claims, it did not articulate any arguments on Robinson’s retaliatory
hostile workplace environment claim.

                                               -5-
No. 21-1392, Robinson v. Quicken Loans, LLC


                                         II. DISCUSSION

       A. Standard of Review

       We review a district court’s grant of summary judgment de novo. Tennial v. United Parcel

Serv., Inc., 840 F.3d 292, 301 (6th Cir. 2016); Johnson v. Kroger Co., 319 F.3d 858, 864 (6th Cir.

2003) (citation omitted). Summary judgment is only appropriate when no genuine issue of

material fact exists, and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). On summary judgment, we view the evidence in the light most favorable to the

nonmoving party—here, Robinson—and make all reasonable inferences in her favor.                   See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “A dispute of a

material fact is genuine so long as the evidence is such that a reasonable jury could return a

verdict for the non-moving party.” Jackson v. VHS Detroit Receiving Hosp., Inc., 814 F.3d 769,

775 (6th Cir. 2016) (quotations omitted). At this stage, we ask “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

Robinson, as the nonmoving party, cannot withstand summary judgment, however, by offering a

“mere scintilla” of evidence in her favor. Maben v. Southwestern Med. Clinic, 630 F. App’x 438,

441 (6th Cir. 2015) (quotations omitted).

       B. Title VII General Framework

       Before filing a lawsuit stating claims under Title VII, a plaintiff must first exhaust her

administrative remedies by filing a charge with the EEOC within a reasonable time after the

alleged wrongful act or acts. See 42 U.S.C. § 2000e-5(e)(1); Younis v. Pinnacle Airlines, Inc., 610

F.3d 359, 361 (6th Cir. 2010). Under Title VII, it is unlawful for an employer “to . . . discharge

any individual, or otherwise to discriminate against any individual . . . because of such individual’s


                                                -6-
No. 21-1392, Robinson v. Quicken Loans, LLC


race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Robinson may establish

a prima facie case of employment discrimination by producing direct evidence of discrimination

or by using the McDonnell Douglas burden-shifting paradigm. Singfield v. Akron Metro. Hous.

Auth., 389 F.3d 555, 561 (6th Cir. 2004) (citations omitted); McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973).

       C. Race and Gender Discrimination Claims

       On appeal, Robinson maintains that she can establish a prima facie case of race and sex

discrimination with direct and circumstantial evidence, therefore we will address each of them in

turn. Further, because the district court addressed Robinson’s race and sex discrimination claims

together, we do the same.

Direct Evidence of Discrimination

       Direct evidence, when it is believed, “requires the conclusion that unlawful discrimination

was at least a motivating factor in the employer’s actions.” Johnson, 319 F.3d at 865 (quoting

Jacklyn v. Schering-Plough Healthcare Prods. Sales Corp., 176 F.3d 921, 926 (6th Cir. 1999)).

Further, direct evidence of discrimination does not require any inferences to conclude that the

challenged action was motivated at least in part by prejudice against members of the protected

group. Id. (citing Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000) (explaining that

“a facially discriminatory employment policy or a corporate decision maker’s express statement

of a desire to remove employees in the protected group is direct evidence of discriminatory

intent”)). In other words, when direct evidence is provided, no inferences are needed in order to

conclude that discrimination on the basis of race and/or gender is afoot. See Tennial, 840 F.3d at

302 (citation omitted). “Where a plaintiff presents direct evidence of discriminatory intent in

connection with a challenged employment action, ‘the burden of both production and persuasion


                                              -7-
No. 21-1392, Robinson v. Quicken Loans, LLC


shifts to the employer to prove that it would have terminated the employee even if it had not been

motivated by impermissible discrimination.’” Johnson, 319 F.3d at 865 (quoting Nguyen, 229

F.3d at 563).

       Robinson maintains that she presented “multiple and numerous actions that show direct

evidence of Defendant’s sexist and racist intent.” Appellant Br. at 26. The district court found

that none of the instances Robinson presented “compel[s] the conclusion that Schiefer’s decision

to discharge [Robinson] was motivated by racial or gender animus.” We agree.

       Robinson directs us to several instances that, she argues, constitute direct evidence of race

and sex discrimination. First, Robinson asserts that Schiefer told her that her male colleagues

“have earned their right to act abrasively.” Appellant Br. at 25. During her deposition, Robinson

recounted an exchange with Schiefer regarding her perception of the treatment of Black women

within the I.T. department at Quicken Loans. Robinson testified:

       [T]here’s this stereotype, right. And it just happens to women in general, but it also
       happens to women of color, especially of my skin tone, much stronger. So, if you
       say something in a meeting or if you’re talking to -- it’s dominantly males in I.T.
       Everything that you say as a woman is taken completely different as a male if a
       man says the exact same thing. I had a situation that I documented with HR that
       was just that. But it’s taken differently coming out of my female mouth, and it’s
       taken even more differently coming out of my black female mouth.
                                                 …
       It’s taken with, my same male counterparts who were way more direct and way
       more, what I felt was of disrespect . . . . And even when I talked to [Schiefer] about
       this, she told me that . . . the men that I used in the example have proved themselves.
       That’s literally what she said. They proved themselves.”

R. 22-1, Robinson Deposition, PageID# 292.           Robinson thus argues that Schiefer’s

comment “was made explicitly about gender.” Appellant Br. at 25.

       Second, Robinson directs us to another incident, where, after a disagreement with a

colleague on her team, the colleague, in trying to explain why they could not “come to an


                                                -8-
No. 21-1392, Robinson v. Quicken Loans, LLC


agreement,” told Robinson that, “maybe we were raised differently.” Id. at 26. Robinson asserts

that she was sometimes ordered to “perform demeaning tasks such as ordering lunch, picking up

lunch, cleaning up after meetings, scheduling meetings, and taking notes,” that these tasks were

not in her job duties, and that “only women” were asked to perform these duties. Id. at 27. Further,

Robinson recounts an occasion where she “requested an update from a colleague, and her superior

mockingly stated that [Robinson] was cracking the whip.” Id. She also directs the Court to an

instance where she was the only woman in a meeting and she tried to follow up on a colleague’s

update, but “the entire meeting stopped and her colleagues were taken aback.” Id. Finally,

Robinson also testified, generally, about her perception “that she was consistently undermined,

disrespected, belittled, and ‘mansplained.’” Id.

       Despite Robinson’s arguments to the contrary, the instances she cites do not require the

conclusion that “unlawful discrimination” on the basis of race or sex “was at least a motivating

factor” in Quicken Loans’ actions. See Johnson, 319 F.3d at 865. Robinson herself had to make

inferences and interpretations of the instances and workplace culture she offered as direct

evidence. “The need to draw such inferences prevents these remarks from constituting direct

evidence of discrimination.” Id. (citation omitted). Because Robinson fails to present direct

evidence of race or sex discrimination, her claims must be analyzed using the McDonnell Douglas

framework.

Indirect Evidence of Discrimination

       We now apply the burden-shifting framework developed by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), to determine whether Robinson has

presented “sufficient evidence to survive summary judgment.” Jackson, 814 F.3d at 775-76 (citing

White v. Columbus Metro. Hous. Auth., 429 F.3d 232, 240 (6th Cir. 2005)). Under the McDonnell


                                               -9-
No. 21-1392, Robinson v. Quicken Loans, LLC


Douglas framework, Robinson “bears the initial burden of establishing a prima facie case of

discrimination.” Id. at 776 (citation omitted). Robinson must show that she was “(1) a member

of a protected class, (2) subject to an adverse employment action, (3) qualified for the position,

and (4) replaced by a person outside the protected class or treated differently than similarly situated

nonminority employees.” Tennial, 840 F.3d at 303 (citing Mitchell v. Toledo Hosp., 964 F.2d 577,

582 (6th Cir. 1992)). If Robinson establishes these elements, then Quicken Loans must articulate

a “legitimate, nondiscriminatory reason” for her termination. Id. (citing McDonnell Douglas

Corp., 411 U.S. at 802). Assuming Quicken Loans has done this, the burden shifts back to

Robinson to show that Quicken Loans’ proffered explanation “was not its true reason, but merely

a pretext for discrimination.” Jackson, 814 F.3d at 776 (citation and quotation omitted).

       In the district court, only the final element was disputed—whether Robinson introduced

evidence that she was treated differently than similarly-situated nonminority employees—so the

district court limited its discussion to this factor. Accordingly, our discussion is limited to the

similarly-situated determination.

       This Court, in Mitchell v. Toledo Hosp., 964 F.2d 577 (6th Cir. 1992), noted three factors

relevant to determining whether employees are similarly situated in the context of cases alleging

disparate disciplinary action. “[T]o be deemed ‘similarly-situated,’ the individuals with whom

[Robinson] seeks to compare [her] treatment must have dealt with the same supervisor, have been

subject to the same standards and have engaged in the same conduct without such differentiating

or mitigating circumstances that would distinguish their conduct or the employer’s treatment of

them for it.” Id. at 583. We later clarified that exact correlation is not required for comparators to

be similarly situated but that the plaintiff and the employee “with whom the plaintiff seeks to

compare [herself] must be similar in ‘all of the relevant aspects.’” Jackson, 814 F.3d at 777


                                                - 10 -
No. 21-1392, Robinson v. Quicken Loans, LLC


(emphasis in original) (quotation omitted) (tracking the evolution of the “similarly situated”

inquiry).

       Ultimately, in evaluating the similarly-situated factor in the differential discipline context,

as here, we look to whether the comparator’s actions were of comparable seriousness to the

conduct for which Robinson was discharged. See id. (noting that a plaintiff does not have to

establish identical behavior by a comparator); see also Tennial, 840 F.3d at 304. And while there

is no dispositive list of factors, we make an independent determination as to the relevancy of a

particular aspect of the plaintiff’s employment status and that of the nonprotected employee based

on the facts of the case. Id.

       Robinson maintains that she presented evidence of disparate treatment. Quicken Loans

argues that Robinson did not identify any comparator that would be deemed similarly situated.

Robinson does not identify any of her former colleagues who were repeatedly instructed to adjust

their attitude, behavior, and attendance. We agree.

       Robinson does not provide evidence that her suggested comparator colleagues allegedly

engaged in the range of activities for which she was discharged. To her credit, Robinson does

compare herself to colleagues from her team, who were presumably supervised by Schiefer.

However, Robinson—the only business analyst on her team—has not provided any evidence that

these individuals engaged in similar conduct and received a lesser punishment. Differences in

experience and disciplinary history establish that Robinson and her comparators, such as they are,

are not similarly situated. See Tennial, 840 F.3d at 304. As the district court correctly noted,

Robinson “has not identified a single member of her own team accused of the[] same misdeeds”—

tardiness, regular absences, and poor feedback on annual and mid-year reviews. In fact, for each

of the individuals Robinson offers as a comparator, Quicken Loans has introduced undisputed


                                               - 11 -
No. 21-1392, Robinson v. Quicken Loans, LLC


evidence to the contrary. Because Robinson’s comparators were not similar “in all relevant

respects,” Robinson has not satisfied the similarly-situated element and cannot establish a prima

facie case of race or sex discrimination. See id. The district court properly granted summary

judgment on Robinson’s discrimination claims.

       D. Retaliation Claim

       Turning to Robinson’s retaliation claims. Robinson seeks to prove retaliation through

circumstantial evidence. Therefore, we will analyze her retaliation claim through the burden-

shifting framework provided in McDonnell Douglas. Strickland v. City of Detroit, 995 F.3d 495,

510 (6th Cir. 2021). If Robinson establishes a prima facie case of retaliation, then Quicken Loans

must “‘articulate some legitimate, non-discriminatory reason for its actions.’” Id. (quoting Laster

v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014)). If Quicken Loans succeeds in

articulating a legitimate, non-discriminatory reason for its actions, then Robinson can still prevail

on her retaliation claim if she can demonstrate that the proffered reason was not the actual reason

for her termination. See id.

       To establish a prima facie case of retaliation under Title VII, Robinson must show that

“(1) [s]he engaged in activity protected by Title VII; (2) [her] exercise of such protected activity

was known by the defendant; (3) thereafter, the defendant took an action that was ‘materially

adverse’ to [her]; and (4) a causal connection existed between the protected activity and the

materially adverse action.” Id. This Court has explained that “the burden of establishing the prima

facie retaliation case is easily met.” Singfield, 389 F.3d at 563 (citation omitted). “Although no

one factor is dispositive in establishing a causal connection, evidence . . . that the adverse action

was taken shortly after the plaintiff’s exercise of protected rights is relevant to causation.” Id.

(quoting Nguyen, 229 F.3d at 563). In Singfield, the plaintiff, Singfield, was terminated “just over


                                               - 12 -
No. 21-1392, Robinson v. Quicken Loans, LLC


three months after he filed a discrimination charge with the” EEOC. Id. The Court agreed with

Singfield’s contention that the temporal proximity between the two events—his filing of a

discrimination charge with the EEOC and his termination—was “significant enough to constitute

sufficient evidence of a causal connection for the purpose of” making a prima facie case of

retaliation. Id. (citations omitted).

        In Mickey v. Zeidler Tool & Die Co., 516 F.3d 516 (6th Cir. 2008), the Court reconciled its

seemingly conflicting rulings in Nguyen and Cooper v. City of N. Olmsted, 795 F.2d 1265 (6th Cir.

1986), and concluded that the language in Cooper “does not preclude plaintiffs from ever using a

temporal proximity closer than four months to establish an inference of retaliation.” Mickey, 516

F.3d at 524. Mickey followed Nguyen’s expansive reading of this Court’s precedents, noting that

none of the cases interpreted in Nguyen “squarely stands for the proposition that temporal

proximity alone may never show a causal connection.” Id. After examining additional cases

decided between Nguyen and Cooper, this Court explained:

        Where an adverse employment action occurs very close in time after an employer
        learns of a protected activity, such temporal proximity between the events is
        significant enough to constitute evidence of a causal connection . . . . But where
        some time elapses between when the employer learns of a protected activity and
        the subsequent adverse employment action, the employee must couple temporal
        proximity with other evidence of retaliatory conduct to establish causality.

Id. at 525 (citation omitted).

        In support of her claim that she can make the requisite temporal proximity showing under

Mickey, Robinson notes that she received her first formal discipline—the verbal warning—right

after she first began sharing complaints and concerns with human resources, and that “things really

got way worse after.” Robinson adds that she “testified that she had been meeting with human

resources about her complaints the very week” she was terminated. Appellant Br. at 21. Robinson

takes too narrow a view of the relevant events. Robinson began sharing complaints about Schiefer

                                              - 13 -
No. 21-1392, Robinson v. Quicken Loans, LLC


approximately two years before her termination, and her visit to human resources regarding a

verbal warning occurred five months before she was terminated. Because “some time elapse[d]”

between Robinson’s complaints and her termination, Robinson needed—and failed—to present

any “other evidence of retaliatory conduct” and consequently she cannot establish causation. See

Mickey, 516 F.3d at 525. Therefore, the district court properly granted summary judgment on

Robinson’s retaliation claim.

       E. Hostile Workplace Claim

       Finally, Robinson claims that Quicken Loans created a hostile workplace environment

based on race under Title VII. To establish her prima facie claim of a hostile work environment,

Robinson must demonstrate that (1) she belongs to a protected group; (2) she was subject to

unwelcome harassment; (3) that harassment was based on race; (4) the harassment was sufficiently

severe or pervasive to alter the conditions of her employment; and (5) the employer knew or should

have known about the harassment and failed to take appropriate remedial action. See Strickland,

995 F.3d at 503 (citation omitted). In other words, a hostile work environment is a “workplace []

permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (cleaned up).

       In examining the conduct at issue, we consider “the frequency of the discriminatory

conduct; its severity; whether it [was] physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interfere[d] with an employee’s work performance.” Id. at

23. Further, “[f]acially neutral abusive conduct can support a finding of . . . animus sufficient to

sustain a hostile work environment claim when that conduct is viewed in the context of other,

overtly . . . discriminatory conduct.” Jordan v. City of Cleveland, 464 F.3d 584, 596 (6th Cir.


                                               - 14 -
No. 21-1392, Robinson v. Quicken Loans, LLC


2006) (emphasis added) (quotations omitted). Ultimately, “[m]ere disrespect or antipathy will not

be actionable . . . unless a plaintiff can prove that such was motivated by discriminatory animus.”

Strickland, 995 F.3d at 507 (citations omitted); see also Phillips v. UAW Int’l, 854 F.3d 323, 325

(6th Cir. 2017) (affirming a grant of summary judgment for defendants where the plaintiff’s

evidence included “a smattering of offensive conduct,” allegations of violent conduct, and

“frequent racial comments”).

       On appeal, Robinson argues that she presented sufficient evidence of a genuine dispute of

material fact on her workplace harassment claim. To support her hostile workplace claim,

Robinson cites the same comments and conduct on which she bases her race and gender

discrimination claims, which the Court has summarized above. See supra Section II.C. Quicken

Loans maintains that Robinson presented no evidence “that could support a finding that

Robinson’s workplace was permeated with ‘discriminatory intimidation, ridicule, and insult.’”

Appellee Br. at 25. We agree.

       Robinson asserts that she “provided two examples of explicit racism and sexism, one by a

superior,” Appellant Br. at 37, but these examples are plainly insufficient to establish a genuine

factual dispute as to whether the alleged harassment was sufficiently severe or pervasive to alter

the conditions of her employment. See Strickland, 995 F.3d at 507 (concluding that the evidence

of five incidents of racial harassment over “more than ten years” was not frequent conduct); Smith

v. Rock-Tenn Servs., Inc., 813 F.3d 298, 310-11 (6th Cir. 2016) (reasoning that the evidence of

four incidents over a six-month period established the frequency of conduct). Although Robinson

may very well have understood her colleagues’ remarks to be racist or sexist, these incidents were

neither severe nor pervasive enough to sustain an actionable hostile workplace claim. See Phillips,

854 F.3d at 328 (holding that “[t]he misconduct alleged here—a handful of offensive comments


                                              - 15 -
No. 21-1392, Robinson v. Quicken Loans, LLC


and an offensive meeting over a two-year period—does not” amount “to actionable discriminatory

conduct under a hostile work environment theory”). Robinson’s own deposition testimony that

she continues to enjoy strong professional relationships with many of her former colleagues on

Team Frontier only serves to confirm that there is no genuine issue of material fact on her hostile

work environment claim. Accordingly, we affirm the district court’s grant of summary judgment

on Robinson’s hostile workplace environment claim.

         F. Retaliatory Hostile Workplace Claim

         As a last resort, Robinson argues that the district court erred in granting summary judgment

on her retaliatory hostile workplace claim, which is “a variety of retaliation.” Khamati v. Secretary

of the Dept. of the Treasury, 557 F. App’x 434, 443 (6th Cir. 2014) (citing Morris v. Oldham Cnty.

Fiscal Ct., 201 F.3d 784, 792 (6th Cir. 2000)). To state a retaliatory hostile work environment

claim, Robinson must show that: (1) she engaged in a protected activity; (2) Quicken Loans knew

this; (3) Quicken Loans subjected Robinson to severe or pervasive retaliatory harassment; and

(4) the protected activity is causally connected to the harassment. See id. Despite Robinson’s

contestations, the district court properly granted summary judgment on this claim. Just as her

individual retaliation and hostile workplace claims failed, Robinson’s retaliatory hostile workplace

claim also fails because she has not offered any analysis or evidence in support of reversing the

district court’s conclusion on her retaliatory hostile workplace claim. See, e.g., Strickland,

995 F.3d at 511 (citations omitted) (rejecting a defendant’s conclusory assertions on the causation

element in a retaliation case where “[n]o analysis or evidence [was] offered on appeal in support”

of reversal). Ultimately, as with Robinson’s other claims, the district court properly granted

summary judgment in favor of Quicken Loans on Robinson’s retaliatory hostile work environment

claim.


                                                - 16 -
No. 21-1392, Robinson v. Quicken Loans, LLC


                                   III. CONCLUSION

      For all of the reasons set forth above, we AFFIRM the judgment of the district court

granting summary judgment in favor of Quicken Loans.




                                          - 17 -